SAO 154 (10/03) Substitution of Attomey

UNITED STATES DISTRICT COURT

 

 

 

NORTHERN District of CALIFORNIA
IN RE CALIFORNIA BAIL BOND ANTITRUST CONSENT ORDER GRANTING
PREHHHPSS}, SUBSTITUTION OF ATTORNEY
aa
THIS DOCUMENT RELATES TO ALL ACTIONS CASENUMBER: 19-0v-00717-JST
Distehlank (sy),
Notice is hereby given that, subject to approval by the court, _FINANCIAL CASUALTY & SURETY __ substitutes
(Party (3) Name)
BRENDAN PEGG , State Bar No, _174159 as counsel of record in

 

(Name of New Attomey)

place of BRIAN POTTER
(Name of Attomcy (3) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: LAW OFFICES OF BRENDAN PEGG
Address: 201 €. QUAI AVE, #1505, OJAI CA 93024
Telephone: (805) 302-4151 Facsimile (877) 719-7298

 

 

E-Mail (Optional): _brendan@bpegglaw.com

 

 

 

I consent to the above substitution. __L

Date: 526 AE Ak... ci KL
{Signature of Party (s))

T consent to being substituted. Ae

 

Date: if2 SL 9 CSS ee

(Signature of Former Attomey (3) =

 

 

I consent to the above substitution. > \ J
Date: 8/27/0209 IS7 f) Cee
. é (Signature of New Attorney)
“4 / é

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

Judge

[Note: A separate consent order ofsubstitution must be filed by cach new attorney wishing to enter an appearance.]
SAO 154 (10/03) Substitution of Attomey

UNITED STATES DISTRICT COURT

 

 

 

 

NORTHERN District of CALIFORNIA
IN RE CALIFORNIA BAIL BOND ANTITRUST CONSENT ORDER GRANTING
FORTIN APSS3, SUBSTITUTION OF ATTORNEY
ad
THIS DOCUMENT RELATES TO ALL ACTIONS CASENUMBER: 19-cv-00717-JST
DGXBEMAEKOS),
Notice is hereby given that, subject to approval by the court, _FINANCIAL CASUALTY & SURETY __ substitutes
{Party (s) Name)
BRENDAN PEGG , State Bar No. _174159 as counsel of record in

(Name of New Atlomey)
place of _JAMES MILLS
(Name of Attomey (3) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: LAW OFFICES OF BRENDAN PEGG
Address: 201 E. OJAI AVE. #1505, OJAl CA 93024
Telephone: (805) 302-4151 Facsimile _(877) 719-7298

 

 

E-Mail (Optional): _brendan@bpegglaw.com

I consent to the above substitution.

 

 

 

 

 

 

 

 

~
Date: Peels ZA A Sb fo
(Signature of Party (s))
T consent to being substituted.
Date: 8/28/2019 James Mills Date 201008 7 10019 -OS
ee - (Signayure of-Former Atiomey (3})

I consent to the above substitution. o / f ?

fe :
Date: 8/2710209 | et F ne

~ (Signaturé of New Attorney)

- f

The substitution of attorney is hereby approved and so ORDERED.

Date:

Judge

 

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
AO 154 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

 

NORTHERN District of CALIFORNIA
IN RE CALIFORNIA BAIL BOND ANTITRUST CONSENT ORDER GRANTING
RIGHTS), SUBSTITUTION OF ATTORNEY
XK
THIS DOCUMENT RELATES TO ALL ACTIONS CASE NUMBER: 19-cv-00717-JST
Os),
Notice is hereby given that, subject to approval by the court, _FINANCIAL CASUALTY & SURETY __ substitutes
(Party (3) Name)
BRENDAN PEGG , State Bar No, _174159 as counsel! of record in

 

(Name of New Attomcy)

place of SHANNON BANGLE
(Name of Atiomey (5) Withdrawing Apprarance)

Contact information for new counsel is as follows:

 

 

Firm Name: LAW OFFICES OF BRENDAN PEGG
Address: 201 E. OJAI AVE. #1505, OJAI CA 93024
Telephone: (805) 302-4151 Facsimile (877) 719-7288

 

 

E-Mall (Optional): brendan@bpeagglaw.com

I consent to the above substitution.

 

£
Date: GLALZ Lf.&M Shsfe

(Signature of Party (3)
I consent to being substituted.

 

Date: gx 2Sr~ Par a ad

 

 

 

 

 

 

(S$ iGolure of Former Attorney (3))
I consent to the above substitution. ‘ DD Z. L
Date: 8/27/0209 \Po (£°G@9
“ei é — of New Atiomey)
ff
The substitution of attorney is hereby approved and so ORDERED,
Date: fy
Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
A

2A) 14 (1A) Substitution of Attorney
UNITED STATES DISTRICT COURT
NORTHERN District of CALIFORNIA

IN RE CALIFORNIA BAIL BOND ANTITRUST CONSENT ORDER GRANTING
Pi Ys). SUBSTITUTION OF ATTORNEY
os
THIS DOCUMENT RELATES TO ALL ACTIONS

CASE NUMBER; | 19-cv-00717-JST

Notice is hereby given that, subject to approval by the court, _FINANCIAL CASUALTY & SURETY __ substitutes
(arty (s} Name}
BRENDAN PEGG State Bar No, 174159

(Name of New Attorney)

place of _MICHAEL SINGLETARY

as counsel of record in

(Name of Aiterney (3) Wilhdiawing Appearance)

Contact information for new counsel is as follows:

 

 

Sinacncies LAW OFFICES OF BRENDAN PEGG
ureoess 201 E. OJAI AVE, #1505, OJAI CA 93024
Telephone: (805) 302-4151 Facsimile (877) 719-7298

 

 

E-Mail (Optional): _b’endan@bpegglaw.com

I consent to the above substitution.

 

L
Date: tlt [43 kA, Lh BALM

(Sapnatire of [arty (sh)

| consent to being substituted.

 

Date: tL /ly sR we 2

2 fe. mnwe Anerpe’y is)
I consent to the above substitution. LD) /
-

Date: 8/27/0209

 

- ne er pew ATE b

-

The substitution of atlorney is hereby approved and so ORDERED,

Date:

 

 

Juulpe

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance,]
